13 N.Y.3d 139 (2009)
In the Matter of ANTHONY PELUSO et al., Appellants,
v.
ERIE COUNTY INDEPENDENCE PARTY et al., Respondents, and
NEW YORK STATE COMMITTEE OF THE INDEPENDENCE PARTY et al., Appellants, et al., Respondents.
Court of Appeals of New York.
Argued August 25, 2009.
Decided August 26, 2009.
*140 John Ciampoli, Albany, for appellants.
Jerome D. Schad, Williamsville, Cantor, Lukasik, Dolce, Panepinto, Buffalo (Sean Cooney of counsel), and Cheryl A. Green, County Attorney (Kristin Klein Wheaton of counsel), for respondents.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur in per curiam opinion.

OPINION OF THE COURT
Per Curiam.
Petitioners brought this proceeding pursuant to the Election Law, the General Associations Law and CPLR article 78, seeking, among other things, a declaration that respondent Erie County Committee of the Independence Party's rules are invalid and contrary to the rules of the State Committee of the Independence Party, as well as an injunction. The State Committee cross-petitioned, joining in petitioners' request for declaratory relief.
The Appellate Division erred in granting summary judgment on the ground that the declaration sought is an advisory opinion (65 AD3d 820 [2009]). A declaratory judgment action is an appropriate vehicle to establish and promulgate the rights of parties on a particular subject matter, including determining the parties' rights under state and local party rules (see e.g. Matter of Conroy v State Comm. of Independence Party of N.Y., 10 NY3d 896 [2008]).
Accordingly, the order of the Appellate Division should be reversed and the case remitted to that court for consideration of issues raised but not determined on the appeal.
Order reversed, etc.